Citation Nr: 1107998	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) from June 8, 2004, through January 23, 2006, to include entitlement to a total rating based on individual unemployability (TDIU).

3.  Entitlement to an initial evaluation in excess of 70 percent for PTSD, from January 24, 2006.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 25 years, prior to his retirement in October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO).  By rating action dated June 2005, the RO denied the Veteran's claim for service connection for prostate cancer.  In a rating decision dated October 2007, the RO granted service connection for PTSD, and assigned a 50 percent evaluation for it, effective June 8, 2004.  The Veteran disagreed with the assigned rating.  Based on the receipt of additional evidence, the RO, by rating action dated January 2009, assigned a 70 percent evaluation for PTSD, effective January 24, 2006.  An October 2009 rating action determined that the Veteran met the criteria for a total rating based on individual unemployability (TDIU), effective January 24, 2006.  The Veteran has not disagreed with the effective date of this award. 

The issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 24, 2006, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, thus precluding employment.

2.  From January 24, 2006, there is no evidence of gross impairment of thought processes, inappropriate behavior or persistent delusions or hallucinations.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD, prior to January 24, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial rating in excess of 70 percent for PTSD, from January 24, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the veteran by correspondence dated in June 2004 and May 2006.  Those letters notified the veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The case was last adjudicated in November 2009.  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim. Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in September 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  Specifically, the information and evidence that have been associated with the claims file include a statement from the Veteran's spouse, private medical records, the United States Postal Service, Social Security Administration records and VA examination reports.

The Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The appellant has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  



General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
38 C.F.R. § 4.130 (2010)

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
40
?
?
?
?
31
Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 
30
?
?
?
21
Behavior is considerably influenced by delusions or hallucinations OR
serious impairment in communication or judgment (e.g., sometimes
incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends). 
20
?
?
?
11
Some danger of hurting self or others (e.g., suicidal attempts without clear expectation of death; frequent violent; manic excitement) OR occasionally fails to maintain minimal personal hygiene (e.g., smears feces) OR gross impairment in communication (e.g., largely incoherent or mute). 

The Board is cognizant that a GAF score is not determinative by itself.

Factual Background and Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The initial issue is whether a rating in excess of 50 percent is warranted for PTSD, prior to January 24, 2006.  

The Veteran was seen at the Goldsboro Psychiatric Clinic (Goldsboro) from 2004 to 2006.  It was noted in October 2004 evaluation that the Veteran's PTSD symptoms included intrusive thoughts, frequent nightmares, estrangement and detachment from others, a severe sleep disturbance, irritability hypervigilance and exaggerated startle response.  On mental status evaluation, the Veteran had an anxious and depressed mood, and his affect was restricted.  He was cooperative and dressed normally.  There were no current hallucinations or delusions.  There was no active suicidal or homicidal ideation.  His insight and judgment were fair. The diagnoses were PTSD, chronic and severe, and major depression, severe.  The Global Assessment of Functioning score was 35.  Medication was prescribed.  The examiner commented that the Veteran was severely compromised in his ability to sustain social and work relationships because of PTSD.  He concluded he considered the Veteran to be permanently disabled.

When seen on December 2004, it was reported the Veteran had continued anxiety symptoms.  On mental status evaluation, his mood was anxious and his affect restricted.  He was cooperative and his dress and speech were normal.  There were no current hallucinations or delusions.  No current suicidal or homicidal ideation was reported.  His insight and judgment were fair.  In December 2004, a Goldsboro psychiatrist certified for the U.S. Department of Labor that the Veteran's symptoms of PTSD included intrusive thoughts, nightmares, estrangement from others, poor sleep irritability, hypervigilance and exaggerated startle response.  He concluded the Veteran was unable to work.  

In March 2005, the Veteran reported audio and visual hallucinations, and thoughts of death and suicide.  His symptoms also included intrusive thoughts, nightmares, anger outbursts and crying spells.  The diagnoses were PTSD, severe, and major depression, severe.  The Global Assessment of Functioning score was 35.  The examiner commented the Veteran was forced to stop working in February 2005 because of worsening PTSD symptoms and major depressive symptoms.  He reiterated that the Veteran was severely compromised in his ability to sustain social and work relationships and that, therefore, he considered the Veteran permanently and totally disabled and unemployable.  

The Veteran reported to the certified nurse assistant (CNA) in July 2005 that he had nightmares five times a month and weekly panic attacks.  He claimed he had intrusive thoughts and that he did not socialize at all.  He described having hallucinations and that he was suicidal 50 percent of the time.  However, when interviewed by the psychiatrist, it was remarked that there was no suicidal content and assigned a Global Assessment of Functioning score of 30.  In October 2005, the Veteran told the CNA that he had nightmares three to four times a week, and panic attacks four times a week.  He claimed he was suicidal 75 percent of the time, and that he had hallucinations.  A Global Assessment of Functioning score of 40 was assigned by the psychiatrist.  

The Veteran was again seen at the private clinic on January 24, 2006.  He stated he had nightmares three times a month and panic attacks five times a month.  He reported he had flashbacks one or two times a month.  He said he rarely socialized.  He said he was suicidal about 50 percent of the time and that he had hallucinations.  A Global Assessment of Functioning score of 30 was assigned by the psychiatrist.

In a May 2005 decision, the Social Security Administration determined that the Veteran was disabled effective in February 2005 based on anxiety related disorders and mood disorders. 

The only psychiatric evaluations contained in the reports from Goldsboro were performed in October and December 2004.  Additional psychiatric records are also from Goldsboro.  There are no VA records of psychiatric treatment during this time; hence the only reports support a rating of 70 percent prior to January 24, 2006.  A 70 percent rating is awarded for that time period.  In addition, considering the ruling in Rice, and noting that the only medical evidence of record determined the Veteran to be unemployable in that period, it is determined that he is entitle to a TDIU rating for this period.

However, the Veteran does not show sufficient symptomatology necessary to assign a 100 percent evaluation during that same period, as there is no indication of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran also asserts that a rating in excess of 70 percent is warranted from January 24, 2006.  On VA psychiatric examination in July 2007, the Veteran reported his symptoms had become worse.  He stated he was more easily startled by noises and he had a sleep disturbance.  He claimed he had nightmares about six times a year and intrusive thoughts.  He also stated he was hypervigilant, short-tempered and anxious.  On mental status evaluation, the Veteran was casually, but appropriately dressed.  He had no loose associations or flight of ideas.  His affect was appropriate.  He had no suicidal or homicidal ideation or intent.  There was no impairment of thought process or communication.  He had no delusions, hallucinations, ideas of reference or suspiciousness.  The Veteran was alert and oriented times three.  His memory appeared to be adequate, as were insight and judgment.  The diagnosis was PTSD.  The examiner assigned a Global Assessment of Functioning score of 55.  

The Board notes that Goldsboro records dated from 2006 to 2008 have been associated with the claims folder.  These reports reflect a listing of the Veteran's symptoms, but a mental status evaluation was not performed.  The Global Assessment of Functioning scores range from 30 to 55.

The Veteran was again afforded a psychiatric examination by the VA in January 2009.  He reported he was more anxious and always frightened.  He stated his sleep was interrupted every night and he had nightmares twice weekly.  He reported intrusive thoughts several times a week.  The Veteran added he was easily startled and uncomfortable in large crowds.  He also claimed he was hypervigilant and short-tempered.  He stated his only treatment was at a private psychiatric clinic and he went every six months.  He alleged he was on medication that helped him.  On mental status evaluation, the Veteran was alert and oriented times three.  He was casually but appropriately dressed.  There were no loose associations or flight of ideas.  His affect was appropriate.  There was no suicidal or homicidal ideation or intent.  No impairment of thought process or communication was noted.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  The Veteran's memory appeared adequate.  His insight and judgment were adequate.  The Veteran stated his concentration was not good, that he was sad most of the time and that he cried on occasion.  He had diminished interest and energy.  The diagnoses were PTSD and depressive disorder, not otherwise specified.  The examiner assigned a Global Assessment of Functioning score of 51.  

The examiner noted he could not ascribe a specific degree of impairment to each of the diagnoses.  He opined the Veteran had mild to severe and persistent symptoms of PTSD with no remissions.  He stated the Veteran was somewhat anxious, more irritable, withdrawn and sad.  He noted the Veteran had no friends and limited interests.  The examiner commented the Veteran had moderate to severe social and occupational impairment due to his psychiatric symptoms.

Although the Board acknowledges the Veteran's symptoms did increase in severity, there is simply no basis on which a 100 percent schedular evaluation is warranted.  The examination findings provide no evidence that the symptomatology required for that rating is present.  The Veteran does not exhibit grossly inappropriate behavior, nor is there any evidence of delusions or hallucinations.  The Veteran is clearly able to maintain personal hygiene.  It is also noted there was no indication of suicidal or homicidal ideation.  

The fact remains that the Veteran does not show sufficient symptomatology necessary to assign a 100 percent evaluation from January 24, 2006.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his service-connected PTSD.  In short, the findings required for a 100 percent evaluation have not been shown.  There is, therefore, no basis for a higher rating from January 24, 2006.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation of 70 percent for PTSD, to include an award of TDIU, prior to January 24, 2006 is allowed, subject to the law and regulations governing the award of monetary benefits.

An initial evaluation in excess of 70 percent for PTSD, from January 24, 2006, is denied.


REMAND

The Veteran also asserts service connection is warranted for prostate cancer.  He states herbicides were used at the base where he served in Thailand.  In the alternative, he argues he had a layover in Vietnam on his flight to Thailand from the United States.

The record establishes the Veteran was assigned to the 635th Supply Squadron at U-Tapao Airfield in Thailand from October 1971 to October 9172.  He was an allowance and authorization specialist.  

In a letter dated February 2005, the National Personnel Records Center wrote to the Veteran and advised him that the document he had requested, Travel Voucher, DD Form 1351-2 is not in the file.  It was suggested he contact the Defense Finance and Accounting Service (DFAS).  An October 2005 letter from Headquarters Air Force Personnel Center acknowledged the Veteran's request for copies of PCS orders and a travel voucher from Grand Forks AFB to Utapao AB Thailand.  It was indicated that PCS orders are temporary documents and only the most recent such order is maintained in the unit personnel record group.  It was further noted that such records are to be maintained by the issued agency for 56 years.  Thus, the letter noted that the personnel flight should have a copy maintained in a staging area on the base where it was issued.  If Grand Forks AFB issued his PCS orders, an address was provided for the Veteran to contact.  Finally, the letter stated that copies of paid travel vouchers are supposed to be filed in the unit personnel record group, but this did not always occur.  The letter concluded that since National Personnel Records Center reviewed the Veteran's personnel records and stated they were unable to obtain the travel voucher, the only other location might be at the DFAS.  It was stated it was believed that agency only kept the records for seven years.  There is no indication that any attempt has been made to contact DFAS to ascertain whether the travel voucher can be obtained.

In his informal hearing presentation, the Veteran's representative claimed the Veteran was in Vietnam on an undocumented layover, and this is supported by a statement from K.P.  The representative provided a website in which this statement was apparently included, but the Board is unable to access this website.

Accordingly, the case is REMANDED for the following action:

1.  Contact DFAS and attempt to obtain the travel voucher reflecting the Veteran's travel from the United States (Grand Forks AFB) to Thailand in October 1971.

2.  Contact the Veteran and request he furnish the statement from K.P.

3.  Following completion of the above and any additional development deemed necessary, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


